Citation Nr: 1120582	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-45 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected hearing loss, currently as evaluated as noncompensable.

2.  Entitlement to an increased evaluation for service-connected otitis media, currently as evaluated as noncompensable.

3.  Entitlement to an increased evaluation for service-connected perforation of the left tympanic membrane, currently as evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from May 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is included in the claims folder.


REMAND

The Veteran asserts that her service-connected hearing loss, otitis media, and perforation of the left tympanic membrane have been more disabling than initially rated.  She contends that compensable ratings are warranted on an extraschedular basis.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

A review of the record shows that the Veteran sought increased ratings for her service-connected disabilities in February 2009.  VA outpatient treatment records show complaints of right ear pain, a history of right- and left-ear infections, and tinnitus.  (In the May 2009 decision, the RO awarded service connection for tinnitus.)  Those records also contain the results of March 2009 and February 2010 audiograms.  

In connection with her claims for increased evaluations, the Veteran was afforded VA audiology and ear disease examinations in April 2009.  The Veteran reported having had surgery on her left ear in 1983 or 1984.  (A formal finding on the unavailability of those records was made in May 2010 and the Veteran was so notified.)  The Board notes that a June 2009 ENT clinic note states that the "March 2009 audiogram showed severe conductive hearing loss and repeat audiogram in April showed great improvement in hearing to normal level[; patient] denies improvement in hearing and Weber and Rinne [tests] confirmed conductive hearing loss.  The audiogram from April 2009 is erroneous."

In February 2010, a deferred rating decision was issued wherein it was noted that the Veteran should be scheduled for new VA audiology and ear disease examinations as the most recent examinations of record were a year old.  That request was initiated on March 1, 2010.  The record contains a C&P examination note signed by a VA physician on March 2, 2010, that contains a February 19, 2010, VA medical center (VAMC) ENT (Ears, Nose and Throat) clinic note.  That clinic note indicated that the Veteran had been seen for a full workup after a right-ear tympanoplasty, which had been performed in November 2010.  An audiogram was performed during the February 19, 2010, visit, the results of which were recorded in the treatment note.   The VA physician performing that test noted that she had reviewed the Veteran's audiograms of record with the Veteran, indicating that the Veteran had had some improvement in her hearing.  The physician also stated that a right revision cartilage-backed tympanoplasty was to be scheduled.  

The March 2, 2010, C&P examination note refers to the Veteran's upcoming surgery, scheduled for April 2, 2010, and states that "[i]n light of the pending surgery, [the examiner] would recommend a review exam[ination] no sooner than 4 months after the surgery."  

Here, although the February 2010 ENT clinic record contains information sufficient to evaluate the Veteran's service-connected hearing loss at that time, it appears from the C&P examination note signed on March 2, 2010, that further examination would be necessary to fully assess the current state of the Veteran's service-connected hearing loss.  It also does not appear that a new VA ear disease examination was ever conducted, despite being requested.  Nor does the February 19, 2010, ENT clinic note provide the information necessary to evaluate the current state of the Veteran's service-connected otitis media and/or perforation of the left tympanic membrane.  

Accordingly, the Board finds that a remand is required for the agency of original jurisdiction (AOJ) to schedule the Veteran for examinations to determine the current severity of her service-connected hearing loss, otitis media, and perforation of the left tympanic membrane.  See Barr, supra; 38 C.F.R. § 4.2 (2010) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  On remand, the Veteran should be scheduled for new VA audiology and ear disease examinations in connection with her claims.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for hearing loss or other disabilities of the ear since February 2008.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The Veteran should be afforded a VA audiology examination to determine the current severity of her service-connected hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  The audiologist should be asked to comment on the findings contained in the June 2009 ENT outpatient clinic note.  The audiologist should also comment on differences in the February 2009, April 2009, and February 2010 audiograms, to include an explanation of whether the threshold levels recorded therein amount to any significant difference in the Veteran's actual level of hearing loss.  The audiologist should also be asked to compare his or her findings and conclusions with the audiograms already of record.  

3.  Schedule the Veteran for an ENT examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the latest AMIE worksheet for rating disorders of the ears.  

The examiner should specifically comment on the Veteran's assertions that she experiences drainage and ear pain.  If the examiner finds that those symptoms are associated with a disability other than the Veteran's service-connected otitis media or perforation of the left tympanic membrane, the examiner should so state.  The examiner should also determine whether the Veteran exhibits aural polyps or any other complications due to otitis media.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

4.  The AOJ must ensure that all examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

